Citation Nr: 0814307	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  01-01 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
the service-connected corneal scars secondary to trauma.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1974.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2000 and August 2006 rating 
decisions issued by the RO.

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in March 2008.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

In a September 1980 rating decision, the RO granted service 
connection for corneal scars secondary to trauma and assigned 
a 10 percent evaluation effective on June 5, 1980.  In an 
August 1981 rating decision, the RO assigned increased 
evaluations for the service-connected corneal scars.  

For the period February 26, 1981 to March 15, 1981, the RO 
increased the rating for the service-connected corneal scars 
to 20 percent.  For the period beginning March, 16, 1981, the 
RO increased the rating for the service-connected corneal 
scars to 30 percent.  This evaluation has remained in effect 
since that time. 

In a November 1999 private treatment statement, the examiner 
reported that the veteran's vision was 20/200 in both eyes 
and could not be corrected with conventional lenses.  The 
private examiner stated that the veteran was legally blind 
and should not be expected or allowed to drive or perform any 
visually demanding tasks.  

In the February 2000 VA examination, the veteran's visual 
acuity was 20/400 in the right eye and 20/200 in the left 
eye.  Corrective lenses had no impact on these noted visual 
acuities.  The examiner diagnosed the veteran as blind 
secondary to foreign bodies and residual in both eyes, 
without significant findings to account for the decrease in 
visual acuity.  

The VA examiner noted a potential acuity meter (PAM) 
performed in December 1999 resulted in visual acuity of 20/40 
in both eyes.  The examiner observed that the etiology of the 
disorder was apparently secondary to the service injury in 
1974.  The veteran was scheduled for further corneal testing 
due to the suspicious corneal irregularities causing the 
decrease in visual acuity.  

In the September 2000 VA examination, the veteran had visual 
acuity, uncorrected and corrected, of 20/200 in both eyes.  
The examiner concluded the veteran had visual loss in both 
eyes that was highly suspicious for neurogenic/malingering in 
origin.  

The examiner observed that, although the visual acuity on the 
standard Snellen chart was 20/200, not improved with 
refractive devices, laser inferometer PAM showed visual 
acuity of at least 20/40 in both eyes.  Further, physical 
examination showed the eyes to be normal.  Additionally, the 
veteran had normal color vision testing.  

The Goldman visual field testing showed constriction in both 
eyes to 25 degrees of the visual field.  However, the veteran 
could ambulate and navigate without the use of a cane or 
stick, which was typically necessary for a person with this 
type of visual field.  The examiner noted that the veteran 
should be scheduled for a neuro-ophthalmology examination to 
better explain the diagnosed visual loss.  

In a March 2002 VA examination, the veteran had visual 
acuities of 20/400 in the right eye and 20/400 +1 in the left 
eye.  The examiner noted that no optical alteration appeared 
to improve the veteran's visual performance.  There was one 
small corneal nebula centrally for the right eye, all other 
anterior segment findings were normal for each eye.  The 
posterior pole of each fundus was clear and normal.  The 
examiner noted there were no differences found from previous 
examinations.  

In an April 2002 VA addendum opinion, the examiner opined 
that the veteran was likely malingering.  The examiner noted 
that further tests were needed to explain the visual loss.  
The examiner stated that a 100 percent conclusion could not 
be accomplished successfully without more in-depth objective 
testing.  

In an August 2002 VA examination, the veteran's visual acuity 
was 20/200 -1 in the right eye and 20/200 in the left eye.  
Both corneas showed a very microscopic nebula category, the 
most faint category of corneal scar in Bowman's membrane, 
which was central and above the visual axis.  The veteran was 
diagnosed with decreased vision, subjective.  The corneal 
scars (bilaterally) and retinal drusen (left eye) were not 
optically significant.  The examiner noted that there was no 
obvious reason for the decreased acuity as evidenced by the 
veteran.  The examiner agreed that further testing should be 
performed to evaluate the health of the veteran's eyes.  

In a December 2002 VA examination, the veteran had visual 
acuity, uncorrected and corrected, of 20/400 (near) and 
20/200 (far) in both eyes.  A Tangent screen was performed.  
Corneal topography and electroretinogram (ERG) were normal in 
both eyes.  The examiner concluded that visual field testing 
showed unreliable and inconsistent answers most consistent 
with non-organic visual loss.  

A May 2003 Ophthalmology clinic note indicated the veteran's 
visual loss was functional in nature, with normal ERG and 
Tangent screen consistent with the functional loss.  

In a March 2004 VA treatment record, the veteran was 
diagnosed with decreased vision, subtle macular pigment 
changes and subtle conjunctival pigment changes of the left 
eye.  The examiner noted that there was no optic nerve 
related etiology for his visual loss.  

In a July 2006 VA, expert medical opinion statement, the 
Chief of an Ophthalmology section reported that the claims 
folder had been reviewed.  The expert reported that his 
review of the claims file showed that previous examinations 
concluded that the veteran had functional or nonorganic 
visual loss.  

The VA medical reviewer noted results of the previous eye 
examinations and concluded that the veteran had a mild-
moderate nonvisually significant superior corneal haze.  
Otherwise, the veteran's eye examination was normal.  His 
tangent visual field pattern was consistent with malingering 
or functional, nonorganic visual loss.  The expert reported 
that all the objective testing confirmed that the veteran had 
a functional, nonorganic visual loss.  

The veteran contends that his visual loss is due to the 
trauma in service and has increased in severity since his 
last afforded VA examination.  Given these statements and the 
noted medical evidence, the Board finds that a more 
contemporaneous VA examination is necessary. See VAOPGCPREC 
11-95 (April 7, 1995) (the Board is required to remand a case 
back to the RO for a new examination when the claimant 
asserts that the disability in question has worsened since 
the last examination).  

Thus, the Board finds that a more contemporaneous VA 
examination is necessary to quantify which portion, if any, 
of the current degree of visual loss is attributable to the 
service-connected corneal scar, secondary to trauma.  In this 
regard, the Board notes that when it is not possible to 
separate the effects of a nonservice-connected condition from 
those of a service-connected disorder, reasonable doubt 
should be resolved in the claimant's favor with regard to the 
question of whether certain signs and symptoms can be 
attributed to the service-connected disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 
38 C.F.R. § 3.102.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should be notified that to 
substantiate his increased evaluation 
claim: (1) he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
effect that worsening has on his 
employment and daily life; (2) if the 
diagnostic code under which the veteran 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by his 
demonstrating a noticeable worsening or 
increase in severity of the disabilities 
and the effect of that worsening has on 
his employment and daily life (such as a 
specific measurement or test result), the 
veteran must be provided at least general 
notice of that requirement; (3) he must 
be notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and (4) the notice must 
also provide examples of the types of 
medical and lay evidence that the he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation.  See Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
recent treatment received for the 
service-connected eye disorder.  Based on 
the response, the RO should undertake all 
indicated action to obtain copies of all 
clinical records from any identified 
treatment source.  The veteran should 
also be informed that he can submit 
evidence to support his claim for 
increase.  

3.  The veteran should also be scheduled 
for a VA examination in order to evaluate 
the current severity of the service-
connected eye disability.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.   A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
All tests and studies that the examiner 
deems necessary should be performed.  

Specifically, the examiner is requested, 
if able, to quantify which portion, if 
any, of the current degree of visual loss 
is attributable to the service-connected 
corneal scar, secondary to trauma.  If 
the examiner is not able to make such 
determinations without resorting to 
speculation, he should so state in the 
examination report.  A complete rationale 
must be given for all determinations and 
conclusions expressed in a typewritten 
report.  

4.  After completion of the above 
development, the veteran's claims of 
increased rating for the service-
connected corneal scars secondary to 
trauma as well as entitlement to TDIU 
should be readjudicated.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

